     Case 4:17-mj-00341-RCC-JR Document 151 Filed 02/14/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
     Assistant United States Attorney
 4   State Bar No.: 029708
     405 West Congress, Suite 4800
 5   Tucson, Arizona 85701-5040
     Telephone: (520) 620-7300
 6   E-mail: anna.wright@usdoj.gov
     E-mail: nathaniel.walters@usdoj.gov
 7   Attorneys for Plaintiff
 8                       IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
      United States of America,                               MJ-17-00341-RCC (JR)
11
                             Plaintiff,
12                                                       GOVERNMENT’S MOTION TO
             vs.                                          CONTINUE SENTENCING
13
14    Scott Daniel Warren,
15                           Defendant.
16
            The United States of America, by and through its undersigned attorneys, requests
17
     the Court continue the sentencing date 60 days from its current date of February 27, 2020.
18
     As the Court is likely aware, on February 3, 2020, Judge Marquez issued an order reversing
19
     the defendants’ convictions in United States v. Hoffman et al., CR-19-00693-DTF, a case
20
     involving substantially similar conduct and legal issues. The United States is currently
21
     considering whether to appeal the Court’s decision in Hoffman, a determination that must
22
     be made by the United States Solicitor General. See 28 C.F.R. § 0.20. Given the overlap
23
     between Hoffman and this case, a decision on how the United States will proceed in
24
     Hoffman will likely affect its litigating position at sentencing in this case. Thus, in the
25
     interests of the parties’ resources and judicial economy, the government respectfully asks
26
     for a continuance of the sentencing.
27
           The defendant is out of custody and will thus not be prejudiced by a continuance.
28
           ///
     Case 4:17-mj-00341-RCC-JR Document 151 Filed 02/14/20 Page 2 of 2




 1          Counsel for the defendant provided the following response regarding their position:
 2   “Please indicate that the defense does object to a continuance and would like a hearing on
 3   the matter.”
 4          Respectfully submitted this 14th day of February, 2020.
 5
 6                                            MICHAEL BAILEY
                                              United States Attorney
 7                                            District of Arizona
 8
                                              /s/ Anna R. Wright & Nathaniel J. Walters
 9
                                              ANNA WRIGHT &
10                                            NATHANIEL J. WALTERS
11                                            Assistant United States Attorneys
12
13   Copy of the foregoing served electronically or by
     other means this 14th day of February, 2020, to:
14
     All ECF participants
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
